Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 21-40 are currently pending and have been examined. Claims 21, 27 and 35 have been amended. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whibbs (US. 7,702,524) in view of Spector et al. (US. 20040024616A1) and further in view of Tavakol et al. (US20110191122A1 hereinafter Tavakol)  

With respect to claim 21, Whibbs teaches one or more non-transitory computer-readable storage media having embodied thereon computer-executable instructions that, when executed by a server, perform a method of generating patient-appropriate referral orders on a graphic user interface associated with a patient portal, the method comprising: 
receiving, at referral service including a processor and a memory in a computer system,, a referral order from a first computing device associated with a medical organization, the referral order being for the patient and  including referral information (‘524; Col. 3, lines 10-20: the invention includes steps for patient referral and lab order entry. The method includes obtaining and compiling a patient record pertaining to a patient; electronically inputting the patient record obtained  (construed as the first computing device associated with a medical organization) database containing other patient records, allowing physician access to the patient record wherein the access includes allowing the physician to make lab orders and send part of the patient information, including certain defined fields for a complete record and to send and receive referrals including certain defined fields for a complete record); 
identifying, at referral service, a first portion of referral information and a second portion of referral information from the referral order, the first portion comprising one or more of the healthcare provider’s note providing a detailed reason for referral and a medical note outlining general information about the patient including at least a past medical history and a social history, and the second portion of referral information comprising patient-appropriate referral information comprising a referring provider name, a referral provider name, a reason for the referral, and one or more of one of available appointment dates and times and scheduled dates and times for the referral order, wherein each of the one or more available appointment dates and times is a particular date and time that the referral provider is available for an appointment with the patient (‘524; Col./lines 7/64-8/65: Fig 3P showing referral order to include patient data field to include last name, first name, address, day phone, evening phone, mobile phone, date of birth, gender, height, weight, primary insurance information, secondary insurance information, allergies, medications, insurance/demographics and to include from doctor, to doctor/facility, diagnosis codes (ICD-9), diagnosis notes, other notes, test(s) required, physician electronic signature required check box, file upload, uploaded file description, medical necessity check, referring doctor with scheduling information); 
generating a modified referral order by extracting, at the referral service, the second portion of referral information from the referral order (‘524; Fig. 3P illustrating Referral information regarding a referring provider name, a referral provider name, a reason for the referral, and an appointment date and time); 

utilizing the modified referral order comprising the extracted second portion of referral information, generating, at referral service,  a patient-centric referral order interface corresponding to the referral order, the patient-centric referral order interface including the extracted second portion of referral information from the referral order one or more selectable action icons, and an option to search for additional referral providers wherein one or more actions related to the referral order are initiated upon receiving selection of one or more of the one or more selectable action icons and the one or more actions include actions that change a status of the referral order, wherein the one or more selectable action icons are based on the status of the referral order at the referral service, and wherein the patient-centric referral order interface excluding the first portion of referral information (‘616; Para 0052: FIG. 27 is an example patient-list-for-referring-doctor administrator's interface screen; Para 0089: Fig 17 provides patient’ functional icons allowing the user to see complete patient list, an icon for activating search function’ screen of the list of referring doctors or to review status of doctor ordering as illustrated in Para 0083) ; and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Web-based, customizable clinical (patients' records and care) information system of Spector into the online secure patient referral system of Whibbs and the motivation is to provide the patient-centric referral order interface to search additional referral providers. 

Tavakol teaches 
 (‘122; Abstract), wherein the patient portal allows the second computing device associated with the patient to communicate with the referral service to manage referral orders via the graphical user interface using a web browser wherein the one or more available appointment dates and times are selectable on the graphical user interface via the patient portal utilizing the second computing device associated with the patient, and wherein each of the one or more available appointment dates and times, when selected on the graphical user interface via the patient portal utilizing the second computing device associated with the patient, automatically, without user intervention, establishes an appointment between the referral provider and the patient at the particular date and time (‘122; Paras 0027-0029: an online portal, accessible by computer to referring physicians over a network, for computer implemented filtering of the PPD and available appointment times on behalf of a patient of the referring physician, the portal including a user interface enabling the referring physician to select and book on-line a referral appointment on behalf of the patient with one of the physicians based on a filtered combination of the available appointment times and PPD;  Para 0084: a central controller managing a referral appointment schedule for the aggregator, wherein the central controller operates via a network to: receive scheduling information via the network from the physicians accepting referral appointments; supply available appointment times via the network to treferring physicians, with the supplied available appointment times determined by input received from the referring physician on behalf of a patient of the referring physician; wherein the controller supplies an available appointment calendar via the network to the referring physician of the available appointment times, and wherein the referring physician can schedule an appointment via the network by selecting a desired appointment time) (‘616; Para 0014: utilizes Web-browsers on the various client (user) computers to access the Web-based CIS from the server(s). The second exemplary embodiment utilizes dedicated applications installed on the client (user) computers that communicate over the Internet (or some other network) to the central server(s) to access/modify the central databases and other centralized information); and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify managing the physician referrals of Tavakol into the online secure patient referral system of Whibbs/ Web-based, customizable clinical (patients' records and care) information system of Spector and the motivation is to provide the patient-centric referral order interface to search additional referral providers. 
Whibbs in view of Spector and Tavakol teaches 
upon receiving selection of at least one of the selectable action icons from the second computing device associated with the patient via the patient portal, initiating the selected action , changing the status of the referral order, generating an alert indicating the change in the status of the referral order, and modifying the patient-centric referral order interface to display on the graphical user interface within the patient portal accessible from the second computing device associated with the patient information related to the selected action in real-time simultaneously with the second portion of  information and the alert (‘524; by disclosure, Whibbs describes, as in Fig 3J, the referral order to include the selection of the referring doctors based on the status of the order, e.g. the selection of test box required. The Examiner interprets the highlight of the selection of referring doctor on Fig. 3J as the selectable icons in the limitation of the claim)
Claim 27 and 35 are rejected as the same reason with claim 21. 

With respect to claim 22, the combined art teaches the computer-readable media of claim 21, Whibbs discloses wherein the method further comprises upon determining a referral appointment associated with the referral order has not been scheduled, modifying the patient-centric referral order interface to display, simultaneously with the second portion of referral information, one or more available appointment times for the referral order (‘524; Fig. 3p). 
Claims 28 and 36 rejected as the same reason with claim 22. 

With respect to claim 23, the combined art teaches the computer-readable media of claim 22, Kuo discloses wherein a selectable option to schedule an appointment is provided for simultaneous display with the one or more available appointment times for the referral order (‘518; Para 0027). 
Claims 29 and 37 are rejected as the same reason with claim 23. 

With respect to claim 24, the combined art teaches the computer-readable media of claim 21, wherein the patient-centric referral order interface includes one or more (‘518; Para 0033). 
Claim 30 is rejected as the same reason with claim 24. 

With respect to claim 25, the combined art teaches the computer-readable media of claim 21, Kuo discloses wherein the referral order comprises an indication of a temporary or permanent transfer of care for the patient from a referring provider to a referral provider (‘518; Para 0036). 
Claims 31 and 39 are rejected as the same reason with claim 25. 

With respect to claim 26, the combined art teaches the computer-readable media of claim 21, Kuo discloses further comprising: receiving patient feedback regarding the referral order via an input field within the patient-centric referral order interface, the feedback comprising the patient's evaluation of a quality of care received from a referral provider associated with the referral order; and communicating the patient feedback to a referring provider associated with the referral order (‘518; Para 0032). 
Claims 32 and 40 are rejected as the same reason with claim 26. 

With respect to claim 33, the combined art teaches the computerized method of claim 27, Whibbs discloses further comprising: receiving a plurality of additional referral orders for the patient, each additional referral order comprising a first portion of referral information and a second portion of referral information, the first portion comprising one or more of the healthcare provider’s note providing a detailed reason for referral and a medical note outlining general information about the patient including at least a 524; Col./lines 7/64-8/65). 

With respect to claim 34, the combined art teaches the computerized method of claim 33, Kuo discloses wherein the patient-centric referral order interface generated further corresponds to the plurality of additional referral orders and further includes the second portion of referral information from each of the additional referral orders, the patient-centric referral order interface excluding the first portion of referral information form the additional referral orders (518; Para 0022, 0035, 0044). 

With respect to claim 35, Whibbs teaches a system for generating patient-appropriate referral orders on a graphic user interface associated with a patient portal, the system comprising: 
one or more processors; and one or more computer storage media storing computer-usable instructions to cause the one or more processors to perform operations to: 
receive, at a referral service, a first referral order from a first computing device associated with a medical organization, the first referral order being for a patient and  including a first set of referral information (‘524; Col. 3, lines 10-20: the invention includes steps for patient referral and lab order entry. The method includes obtaining and compiling a patient record pertaining to a patient; electronically inputting the patient record obtained into a secure computer database containing other patient records, allowing physician access to the patient record wherein the access includes allowing the physician to make lab orders and send part of the patient information, including certain defined fields for a complete record and to send and receive referrals including certain defined fields for a complete record); 
identify, at the referral service, a first portion of referral information and a second portion of referral information from the first set of referral information, the first portion comprising one or more of the healthcare provider’s note providing a detailed reason for referral and a medical note outlining general information about the patient including at least a past medical history and a social history, and the second portion of referral information comprising patient-appropriate referral information comprising one or more of a referring provider name, a referral provider name, a reason for the referral, and an appointment date and time (‘524; Col./lines 7/64-8/65: Fig 3P showing referral order to include patient data field to include last name, first name, address, day phone, evening phone, mobile phone, date of birth, gender, height, weight, primary insurance information, secondary insurance information, allergies, medications, insurance/demographics and to include from doctor, to doctor/facility, diagnosis codes (ICD-9), diagnosis notes, other notes, test(s) required, physician electronic signature required check box, file upload, uploaded file description, medical necessity check, referring doctor with scheduling information);
receive, at the referral service, a second referral order from a second computing device associated with a second medical organization, the second referral order being 
identify, by the referral service,  a third portion of referral information and a fourth portion of referral information from the second set of referral information, the third portion comprising one or more of the healthcare provider’s note providing a detailed reason for referral and a medical note outlining general information about the patient including at least a past medical history and a social history, and the fourth portion of referral information comprising patient-appropriate referral information comprising one or more of a referring provider name, a referral provider name, a reason for the referral, and an appointment date and time (‘524; Figs. 3J through 3p); 
extract, at the referral service, the second portion of referral information from the first set of referral information and the fourth portion of referral information from the second set of referral information (‘524; Fig. 3P illustrating Referral information regarding a referring provider name, a referral provider name, a reason for the referral, and an appointment date and time); 
Whibbs does not, but Kuo teaches 
utilizing the extracted second portion from the first set of referral information and the extracted fourth portion from the second set of referral information, generate at the referral service, a patient-centric referral order interface corresponding to the first referral order and the second referral order, the patient-centric referral order interface including a first modified referral order that includes the second portion from the first set of referral information and a second modified referral order that includes the (‘518; Para 0041: Figure 7 illustrating the doctors listed in the referral list is selected the prospective patient or the referral doctor, such indication or selection is received at step 740, and based on the selection or indication, a referral notification or referral slip is generated at step 750. Furthermore, as shown in FIG. 7, the generated referral notification in one embodiment may be transmitted to each of the selected one or more doctors in the referral list; Para 0022: The user interface may be administered by a dental professional, a doctor or staff, or may be a self-assessment by the patient; Para 0035: referring back to FIG. 5, the recommended doctor or list of referral doctors generated at step 540, for example, based on the doctor database query may result from one or more search or query parameters that include treating doctors who are located within a predetermined proximity to the location of the prospective patient, doctors who have treated a certain number of similar cases, as well as other parameters such as the length of the treatment, success rate of the prior treatments, accepted forms of payment (cash, check, credit card, wire transfer and so on), as well as the types of insurance accepted by the doctors. Within the scope of the present disclosure, the query or search parameters to determine the potential list of doctors for the treatment of the prospective patient may be more or less stringent, based on the number of query restrictions or limitations, for each prospective patient, and the associated patient's treatment profile; Para 0044: the list of potential doctors may be displayed on the display unit of the client terminal and for example, may include, doctor profile information associated with each identified doctor in the referral list. For example, each doctor identified in the displayed referral list may include the doctor's office location, number of similar cases (as that of the prospective patient's orthodontic condition) treated, success rate of the treated similar cases, educational background of the doctor, the accepted types of insurance and/or payment options, for example, which may be listed or displayed for each identified doctor and optionally ranked or organized in the order of importance or significance to the prospective patient (for example, based on the prospective patient's treatment parameters)); and  
present, by the referral service, the patient-centric referral order interface including the one or more selectable action icons for display on the graphical user interface within a patient portal accessible from a third computing device associated with the patient(‘518; Para 0025). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify system and method of providing optimized patient referrals of Kuo into the online secure patient referral system of Whibbs and the motivation is to provide the patient-centric referral order interface to search additional referral providers.  
 Whibbs in view of Kuo teaches 
 initiating the selected action and modifying the patient-centric referral order interface to display on the graphical user interface information related to the selected action in real-time simultaneously with first modified referral order and the second modified referral order (‘524; by disclosure, Whibbs describes, as in Fig 3J, the referral order to include the selection of the referring doctors based on the status of the order, e.g. the selection of test box required. The Examiner interprets the highlight of the selection of referring doctor on Fig. 3J as the selectable icons in the limitation of the claim). 

With respect to claim 38, the combined art teaches the system of claim 35, Whibbs discloses wherein the patient-centric referral order interface includes one or more additional providers for the first referral order and the second referral order provided for display simultaneous with the second portion and the fourth portion of referral information (‘524; Fig. 3J). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference of Tavakol applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686